Exhibit 10.6






BASIC ENERGY SERVICES, INC.
NON-EMPLOYEE DIRECTOR INCENTIVE PLAN


Time-Based Restricted Stock Unit Award Agreement


Participant: <<First Name>> <<Last Name>>


This Time-Based Restricted Stock Unit Award Agreement (this “Agreement”) is made
by and between Basic Energy Services, Inc., a Delaware corporation (the
“Company”), and [___] (the “Participant”), effective as of [____] (the “Date of
Grant”).


RECITALS


WHEREAS, the Company has adopted the Basic Energy Services, Inc. Non-Employee
Director Incentive Plan (as the same may be amended from time to time, the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement, and capitalized terms not otherwise defined in this Agreement shall
have the meanings ascribed to those terms in the Plan; and


WHEREAS, the Board has authorized and approved the grant of an Award to the
Participant that will provide the Participant the opportunity to receive cash
upon the settlement of stock units on the terms and conditions set forth in the
Plan and this Agreement (“Restricted Stock Units”).


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:


1.
Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant [___] Restricted Stock Units, on the terms and conditions set forth
in the Plan and this Agreement, subject to adjustment as set forth in the Plan.



2.
Vesting of Restricted Stock Units. Subject to the terms and conditions set forth
in the Plan and this Agreement, the Restricted Stock Units shall vest as
follows:



(a)
General. Except as otherwise provided in this Section 2, the Restricted Stock
Units shall vest according to the following schedule, subject to the
Participant’s continued service with the Company as a Non-Employee Director
through the vesting date:



Vesting Date                    Vesting Percentage
1st Anniversary of the Date of Grant        100% of the Restricted Stock Units


(b)
Change of Control. All unvested Restricted Stock Units shall fully vest
immediately prior to the consummation of a Change of Control of the Company,
subject to the Participant’s continued service with the Company as a
Non-Employee Director through such date.



(c)
Forfeiture. Any unvested Restricted Stock Units shall be forfeited immediately,
automatically and without consideration if the Participant’s continuous service
with the Company as a Non-Employee Director is interrupted or terminated for any
reason.








--------------------------------------------------------------------------------

Exhibit 10.6


3.
Dividend Equivalent Rights. Each Restricted Stock Unit is granted together with
dividend equivalent rights, which dividend equivalent rights may be accumulated
and deemed reinvested in additional Restricted Stock Units or may be accumulated
in cash, as determined by the Board in its discretion. Any payments made
pursuant to dividend equivalent rights shall be paid on the date of settlement
as set forth in Section 4 below.



4.
Settlement. Promptly following the vesting of the Restricted Stock Units (but no
later than 30 days following such vesting date), the Company shall deliver to
the Participant (or Participant’s legal representatives of the estate of
Participant) a cash payment equal to the Fair Market Value on the applicable
vesting date of a number of shares of Common Stock equal to the aggregate number
of Restricted Stock Units that vest as of such date, provided the cash payment
of each Restricted Stock Unit shall not exceed $[___] per Restricted Stock Unit.



5.
Taxes. The Participant has reviewed with his or her own tax advisors the tax
consequences of this Agreement and the Restricted Stock Units granted hereunder,
including any U.S. federal, state and local tax laws, and any other applicable
taxing jurisdiction. The Participant is relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. The
Participant hereby acknowledges and understands that he or she (and not the
Company) shall be responsible for his or her own tax liability that may arise as
a result of his or her receiving this Agreement and the Restricted Stock Units
granted hereunder.



6.    Miscellaneous Provisions.


(a)
Rights of a Shareholder of the Company. Neither the Participant nor the
Participant’s representative will have any rights as a shareholder of the
Company with respect to any shares of Common Stock.



(b)
Notification. Any notice required by the terms of this Agreement and the Plan
shall be given by the Participant (i) in writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s Vice President of Human Resources and will be deemed
effective upon actual receipt. Any notification required by the terms of this
Agreement and the Plan will be given by the Company (x) in writing addressed to
the address that the Participant most recently provided to the Company and will
be deemed effective upon personal delivery or within three (3) days of deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid, or (y) by facsimile or electronic transmission to the
Participant’s primary work fax number or e-mail address (as applicable) and will
be deemed effective upon confirmation of receipt by the sender of such
transmission.

(c)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.








--------------------------------------------------------------------------------

Exhibit 10.6


(d)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.



(e)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.



(f)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.



(g)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.



(h)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.



(i)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(j)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to any Awards granted under the Plan by electronic means
or to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, if applicable. Such on-line or electronic
system shall satisfy notification requirements discussed in Section 7(b).



(k)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Restricted Stock
Units subject to all of the terms and conditions of the Plan and this Agreement.
In the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable term and provision
of the Plan will govern and prevail.



(l)
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
all provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the applicable Treasury
regulations and






--------------------------------------------------------------------------------

Exhibit 10.6


administrative guidance issued thereunder or an exemption therefrom and shall be
construed and administered in accordance with such intent.




[Signature page follows.]







--------------------------------------------------------------------------------

Exhibit 10.6






IN WITNESS WHEREOF, the Company and the Participant have executed this
Time-Based Restricted Stock Unit Award Agreement as of the dates set forth
below.


PARTICIPANT                 BASIC ENERGY SERVICES, INC.


_________________________________     _________________________________


Name: ___________________________     By: ______________________________


Date: ____________________________     Title: _____________________________


Date: _____________________________







